PER CURIAM:
Wilfredo Gonzalez Lora appeals the district court’s orders dismissing his breach of contract action pursuant to Fed.R.Civ.P. 12(b)(1), and denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Lora v. Hollenhorst, No. CA-03-449-AM (E.D. Va. filed Oct. 28, 2003 & entered Oct. 29, 2003; filed Nov. 17, 2003 & entered Nov. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED